Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18   PageID.12034   Page 1 of
                                      16




             EXHIBIT 6
                                              Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                                                              1<;4623;@6/8                                                   PageID.12035                        Page 2 of
                                                                                    16                                                                      ?A0731@ @< =><@31@6B3 <>23>




4ROM 9CREJ )'(, TO ;OVGMDGR )'(,# 613 SGNT TRCVGL FOEUMGNT RGQUGSTS FKRGETLY TO TJG 2GPCRTMGNT OH ?TCTG !2<?" KN 0CIJFCF% 2<? SUDMKTTGF TJG RGQUGSTS TO TJG 5OVGRNMGNT OH 6RCQ KN 0CIJFCF% ?TCRTKNI KN MKF ;OVGMDGR )'(,#
2<? RGQUGSTGF TJCT 613 SGNF RGQUGSTS FKRGETLY TO TJG 6RCQ 3MDCSSY KN 2%1% @JG @2 >GQUGST 2CTG KS TJG FCY TJCT 613 SUDMKTTGF TJG RGQUGST TO GKTJGR TJG 2<? OR TJG A%?% 3MDCSSY KN 2%1% @JGRG KS ONG GXEGPTKON HOR 9CY )+# )'(,#
WJGN 613 WCS KNHORMGF DY 2<? TJCT TJG @2 RGQUGSTS WGRG SUDMKTTGF ON TJCT FCY DY 2<? TO TJG 5OVGRNMGNT OH 6RCQ KN 0CIJFCF%
                                                                                                                                                                                                                                                                +5 .' '4<843$
                                                                                                                                                                                                                                  '0B4 .@0D49    %>>@=D09 =@                                              +5 -4>0B@80B43$
                                                                                                                '0B4 =5 -4A>=<A4 5@=;            -4A>=<A4 5@=; +@0?8 )=D4@<;4<B               .F>4 =5 .@0D49 '=2C;4<B!                                          '4>0@B;4<B!        &=<38B8=<A =<
                                                                                     .' -4?C4AB '0B4                                                                                                                              '=2C;4<B        '4<809 =5                                               /74<! *=E! 0<3
 %984< (894 ,C;14@           (0;89F ,0;4                  )8D4< ,0;4                                              +@0?8 )=D4@<;4<B                      0<3 '4>0@B;4<B                         0<3 +AAC8<6 '4>0@B;4<B                                              '0B4! 0<3       -4>0B@80B8=<
                                                                                         "0! #0                                                                                                                                     +AAC43       -4>0B@80B8=<                                                 /74@4
                                                                                                                          #1                                   #1                                        "1                                                         -40A=<              #2
                                                                                                                                                                                                                                      "1            "3! #2                                                     "4! #3
                                                                                                                                                                                                                                                                   "2! "3! #1
                                                                                                                                                                                                                                                                                                         +$-$'%&,/
                                                                                                                                                                                             ?WN GJb <JR\\Nc"@J\\N[!
                                                                                                                                                                                                                                                                                >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU ][J_NU!
                                                                                                                                                                                             R\\^NM Kb ]QNBNY^KURL XO 8[JZ
                                                                                  ($&+$'%&,                   EWTWX`W                          EWTWX`W                                                                           *$(&$'%&,      0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                                                                                                                                                                                                                                                                         +$)$'%&,/
                                                                                                                                               BNZ^N\] `R]QM[J`W J\ RWMR_RM^JU QJM                                                                                              >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU ][J_NU!
                                                                                  ($''$'%&,                                                    _JURM YJ\\YX[]                                                                                                                   R]RWJ[b                  1JPQMJM
                                                                                                                                                                                                                                                                                                         )$'*$'%&,/
                                                                                                                                                                                             ?WN GJb <JR\\Nc"@J\\N[!
                                                                                                                                                                                                                                                                                >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU ][J_NU!
                                                                                                                                                                                             R\\^NM Kb ]QNBNY^KURL XO 8[JZ
                                                                                  ($'($'%&,                   EWTWX`W                          EWTWX`W                                                                           )$'*$'%&,      0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                                                                                                                                                                                                                                                                         *$.$'%&,/
                                                                                                                                                                                             ?WN GJb <JR\\Nc"@J\\N[!
                                                                                                                                                                                                                                                                                >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU ][J_NU!
                                                                                                                                                                                             R\\^NM Kb ]QNBNY^KURL XO 8[JZ
                                                                                  )$&%$'%&,                   EWTWX`W                          EWTWX`W                                                                           %*$%*'%&,      0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                                                                                                                                                             ?WN GJb <JR\\Nc"@J\\N[!
                                                                                                                                                                                                                                                                                >X]RORLJ]RXW XO ][J_NU   )$&.$'%&,! 2QJ[]N[!
                                                                                                                                                                                             R\\^NM Kb ]QNBNY^KURL XO 8[JZ
                                                                                  )$*$'%&,                    )$&-$'%&,                        )$&-$'%&,                                                                         )$&-$'%&-      0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                                                                                                                                                                                                                                                                         +$'%$'%&,/
                                                                                                                                                                                                                                 EWTWX`W                                        >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU ][J_NU!
                                                                                  )$')$'%&,                   )$'+$'%&,                        D3 R\\^NM ]X OJVRUb                    EWTWX`W                                                   0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                                                               \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                                                  *$'*$'%&,                   7ULY (-$(.# )'(,                 LX^[] RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                                                               \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                                                  *$'*$'%&,                   7ULY (-$(.# )'(,                 LX^[] RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                                                               \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                                                  *$'*$'%&,                   7ULY (-$(.# )'(,                 LX^[] RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW
                                                                                                                                               @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                                                  *$'*$'%&,                                                    RWS^WL]RXW




                                                                                                                                                                    1<;4623;@6/8
                                                                                                                                                            ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                      PageID.12036                       Page 3 of
                                                                        16                                 ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW



                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                      PageID.12037                       Page 4 of
                                                                        16                                 ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                      PageID.12038                       Page 5 of
                                                                        16                                 ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                      PageID.12039                       Page 6 of
                                                                        16                                 ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                      PageID.12040                       Page 7 of
                                                                        16                                 ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                      PageID.12041                       Page 8 of
                                                                        16                                 ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                      PageID.12042                       Page 9 of
                                                                        16                                 ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  *$'*$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  *$'*$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                       PageID.12043                        Page 10
                                                                      of 16                                ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$+$'%&,                                      RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                       PageID.12044                        Page 11
                                                                      of 16                                ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$+$'%&,            7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                       PageID.12045                        Page 12
                                                                      of 16                                ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                       PageID.12046                        Page 13
                                                                      of 16                                ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                 +5 .' '4<843$
                                                                                                                                                                    '0B4 .@0D49   %>>@=D09 =@                                    +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                '4>0@B;4<B!     &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                 '=2C;4<B       '4<809 =5                                     /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                    '0B4! 0<3    -4>0B@80B8=<
                                                        "0! #0                                                                                                        +AAC43      -4>0B@80B8=<                                       /74@4
                                                                                  #1                           #1                                   "1                                               -40A=<           #2
                                                                                                                                                                        "1           "3! #2                                           "4! #3
                                                                                                                                                                                                    "2! "3! #1
                                                                                                @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                     RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,           7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW




                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                            1<;4623;@6/8                                             PageID.12047                         Page 14
                                                                      of 16                                   ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                           +5 .' '4<843$
                                                                                                                                                                             '0B4 .@0D49    %>>@=D09 =@                                              +5 -4>0B@80B43$
                                                                           '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B           .F>4 =5 .@0D49 '=2C;4<B!                                      '4>0@B;4<B!        &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                          '=2C;4<B        '4<809 =5                                               /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                              +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                     0<3 +AAC8<6 '4>0@B;4<B                                          '0B4! 0<3       -4>0B@80B8=<
                                                        "0! #0                                                                                                                 +AAC43       -4>0B@80B8=<                                                 /74@4
                                                                                     #1                           #1                                    "1                                                     -40A=<              #2
                                                                                                                                                                                 "1            "3! #2                                                     "4! #3
                                                                                                                                                                                                              "2! "3! #1
                                                                                                   @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                        RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                        RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                        RWS^WL]RXW
                                                                                                   @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                        RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                        RWS^WL]RXW
                                                                                                   @[XLN\\RWP WX] LXVYUN]NM M^N ]X LX^[]
                                                  +$'%$'%&,                                        RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                                                                   8W]N[_RN`NM OX[ D3 Kb 8[JZR 4VKJ\\b
                                                                                                   \]JOO/ @[XLN\\RWP WX] LXVYUN]NM M^N ]X
                                                  +$'%$'%&,              7ULY (-$(.# )'(,          LX^[] RWS^WL]RXW
                                                  &'$&($'%&,! JURNW
                                                  `R]QM[N` [NZ^N\] OX[
                                                  [NVX_JU
                                                                                                                                       ?WN GJb <JR\\Nc"@J\\N[!                                                                                      &'$&.$'%&,!
                                                  .$&&$'%&,!                                       D[J_NU 3XL^VNW] 0YY[X_NM JWM R\\^NM R\\^NM Kb ]QN 8[JZ4VKJ\\b RW                                                        >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU!
                                                  &&$-$'%&,              &'$*$'%%,                 ]QN 8[JZ 4VKJ\\b RW 3#2#            3#2#                                 &'$*$'%&,      0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                                                                   8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  &&$-$'%&-! ($'%$&-     ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                  &'$&($'%&,!
                                                  &'$'.$'%&, " JURNW
                                                  `R]QM[N` [NZ^N\] OX[
                                                  [NVX_JU
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP         =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                  >X]RORLJ]RXW XO ][J_NU
                                                  5NK"&-                 ($'%$'%&-                 [NVX_JU                                  >GMOVCL                                        0YY[X_NM                        R]RWJ[b
                                                                                                   8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  &'$&($'%&,! ($'%$&- ($'%$'%&-                    [NZ^N\] `RUU KN Y[XLN\\NM

                                                                                                                                       ?WN GJb <JR\\Nc"@J\\N[!                                                                                      0]]NVY]NM
                                                                                                                                       R\\^NM Kb ]QN 8[JZ4VKJ\\b RW                                                                                 MNYJ[]^[N " [NVX_NM
                                                                                                   D[J_NU 3XL^VNW] 0YY[X_NM JWM R\\^NM 3#2#                                                                                >X]RORLJ]RXW XO ][J_NU   O[XV YUJWN M^N ]X
                                                  &&$&$'%&,              &$($'%&-                  ]QN 8[JZ 4VKJ\\b RW 3#2#                                                 &$($'%&-       0YY[X_NM                        R]RWJ[b                  LX^[] X[MN[




                                                                                                                      1<;4623;@6/8
                                                                                                              ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                            1<;4623;@6/8                                              PageID.12048                         Page 15
                                                                      of 16                                   ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                            +5 .' '4<843$
                                                                                                                                                                              '0B4 .@0D49    %>>@=D09 =@                                              +5 -4>0B@80B43$
                                                                           '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B           .F>4 =5 .@0D49 '=2C;4<B!                                       '4>0@B;4<B!        &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                           '=2C;4<B        '4<809 =5                                               /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                              +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                     0<3 +AAC8<6 '4>0@B;4<B                                           '0B4! 0<3       -4>0B@80B8=<
                                                        "0! #0                                                                                                                  +AAC43       -4>0B@80B8=<                                                 /74@4
                                                                                     #1                           #1                                    "1                                                      -40A=<              #2
                                                                                                                                                                                  "1            "3! #2                                                     "4! #3
                                                                                                                                                                                                               "2! "3! #1
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                  &'$&($'%&,!                                      RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP         =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                   >X]RORLJ]RXW XO ][J_NU
                                                  &$&'$'%&-              ($'%$'%&-                 [NVX_JU                                  >GMOVCL                                         0YY[X_NM                        R]RWJ[b
                                                                                                   8W]N[_RN`NM &$'*$'%&- 8[JZ 4VKJ\\b
                                                  &$&'$'%&-              &$'*$'%&-                 8W 3#2#
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP    =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                        >X]RORLJ]RXW XO ][J_NU
                                                  &$&&$'%&-              ($'%$'%&-                 [NVX_JU                             >GMOVCL                                              0YY[X_NM                        R]RWJ[b
                                                                                                                                       ?WN GJb <JR\\Nc"@J\\N[!                                                                                       &$(%$'%&,!
                                                                                                   D[J_NU 3XL^VNW] 0YY[X_NM JWM R\\^NM R\\^NM Kb ]QN 8[JZ4VKJ\\b RW                                                         >X]RORLJ]RXW XO ][J_NU   LXVVN[RLJU!
                                                  &&$&$'%&,              &$($'%&-                  ]QN 8[JZ 4VKJ\\b RW 3#2#            3#2#                           &$($'%&-              0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP    =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                        >X]RORLJ]RXW XO ][J_NU
                                                  5NK"&-                 ($'%$'%&-                 [NVX_JU                             >GMOVCL                                              0YY[X_NM                        R]RWJ[b
                                                                                                                                       ?WN GJb <JR\\Nc"@J\\N[!
                                                  &%$&.$'%&,! JURNW                                                                    R\\^NM Kb ]QNBNY^KURL XO 8[JZ +$''$'%&, "
                                                  `R]QM[N` [NZ^N\] OX[                                                                 ]X [N\YXWMNW]" 3N][XR]         Y[XL^[NM Kb                                           >X]RORLJ]RXW XO ][J_NU
                                                  [NVX_JU                                                                              +$''$&,                        JURNW                 0YY[X_NM                        R]RWJ[b
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                  &'$&($'%&,!                                      RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP    =GNFKNI 1OMMGREKCL  OR 1JCRTGR                                                       >X]RORLJ]RXW XO ][J_NU   =DB 6[JW]NM
                                                  &$&'$'%&-              ($'%$'%&-                 [NVX_JU                             >GMOVCL                                              0YY[X_NM                        R]RWJ[b                  ($&'$&-
                                                  &&$&)$'%&,! JURNW
                                                  `R]QM[N` [NZ^N\] OX[
                                                  [NVX_JU
                                                  EWLUNJ[ RO [NZ^N\]
                                                  JL]^JUUb VJMN! JURNW
                                                  `R]QM[N` [NZ^N\] OX[
                                                  [NVX_JU
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP    =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                        >X]RORLJ]RXW XO ][J_NU
                                                  &$&'$'%&-              ($'%$'%&-                 [NVX_JU                             >GMOVCL                                              0YY[X_NM                        R]RWJ[b
                                                                                                                                       ?WN GJb <JR\\Nc"@J\\N[!                                                                                       &&$'-$'%&,/
                                                                                                   D[J_NU 3XL^VNW] 0YY[X_NM JWM R\\^NM R\\^NM Kb ]QN 8[JZ4VKJ\\b RW                                                         >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU ][J_NU/
                                                  &%$&.$'%&,                                       ]QN 8[JZ 4VKJ\\b RW 3#2#            3#2#                          &&$'-$'%&,             0YY[X_NM                        R]RWJ[b                  1JPQMJM
                                                  &'$&($'%&,! JURNW
                                                  `R]QM[N` [NZ^N\] OX[
                                                  [NVX_JU
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP         =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                   >X]RORLJ]RXW XO ][J_NU
                                                  JYY[Xa# '$'%&-         ($'%$'%&-                 [NVX_JU                                  >GMOVCL                                         0YY[X_NM                        R]RWJ[b
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP         =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                   >X]RORLJ]RXW XO ][J_NU
                                                  &$&'$'%&-              ($'%$'%&-                 [NVX_JU                                  >GMOVCL                                         0YY[X_NM                        R]RWJ[b
                                                                                                   8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  '$+$'%&-! ($'%$&-      ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                                                            @NWMRWP! =X]RXW ]X BNXYNW
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP                                                                                         >X]RORLJ]RXW XO ][J_NU
                                                                                                                                            6[JW]NM
                                                  '$&$'%&-               ($'%$'%&-                 [NVX_JU                                                                                  0YY[X_NM                        R]RWJ[b
                                                                                                                                            ?WN GJb <JR\\Nc"@J\\N[!                                                                                  &$''$'%&-!
                                                  &%$&.$'%&,!                                      D[J_NU 3XL^VNW] 0YY[X_NM JWM R\\^NM      R\\^NM Kb ]QN 8[JZ4VKJ\\b RW                                                    >X]RORLJ]RXW XO ][J_NU   LXVVN[LRJU ][J_NU/
                                                  &&$&)$'%&,             &'$'&$'%&,                ]QN 8[JZ 4VKJ\\b RW 3#2#                 3#2#                             &&$'&$'%&,     0YY[X_NM                        R]RWJ[b                  1JPQJMJM
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                                                            @NWMRWP! K^] =X]RW ]X BNXYNW
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP                                                                                         >X]RORLJ]RXW XO ][J_NU
                                                                                                                                            6[JW]NM
                                                  &$&'$'%&-              ($'%$'%&-                 [NVX_JU                                                                                  0YY[X_NM                        R]RWJ[b
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                                                            @NWMRWP! =X]RXW ]X BNXYNW
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP                                                                                         >X]RORLJ]RXW XO ][J_NU
                                                                                                                                            6[JW]NM
                                                  5NK"&-                 ($'%$'%&-                 [NVX_JU                                                                                  0YY[X_NM                        R]RWJ[b
                                                  &%$&.$'%&,! JURNW
                                                  `R]QM[N` [NZ^N\] OX[
                                                  [NVX_JU
                                                                                                   FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                   RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP          =GNFKNI 1OMMGREKCL OR 1JCRTGR                                                  >X]RORLJ]RXW XO ][J_NU
                                                  '$&+$'%&-              ($'%$'%&-                 [NVX_JU                                   >GMOVCL                                        0YY[X_NM                        R]RWJ[b
                                                                                                   Iraq Embassy in D.C. notified that he did
                                                                                                   not want to return during 1/24/2018
                                                  0Y[Xa &$'%&-           &$')$'%&-                 interview
                                                                                                   Iraq Embassy in D.C. notified that he did
                                                  &%$($'%&,!                                       not want to return during 1/25/2018
                                                  &$''$'%&-              &$'*$'%&-                 interview
                                                                                                   Iraq Embassy in D.C. notified that he did
                                                                                                   not want to return during 1/25/2018
                                                        1/12/2018        (&)+&)'(-                 interview




                                                                                                                      1<;4623;@6/8
                                                                                                              ?A0731@ @< =><@31@6B3 <>23>
                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-66 filed 10/23/18                         1<;4623;@6/8                                            PageID.12049                         Page 16
                                                                      of 16                                ?A0731@ @< =><@31@6B3 <>23>




                                                                                                                                                                                                       +5 .' '4<843$
                                                                                                                                                                         '0B4 .@0D49    %>>@=D09 =@                                             +5 -4>0B@80B43$
                                                                        '0B4 =5 -4A>=<A4 5@=;    -4A>=<A4 5@=; +@0?8 )=D4@<;4<B          .F>4 =5 .@0D49 '=2C;4<B!                                      '4>0@B;4<B!        &=<38B8=<A =<
                                                    .' -4?C4AB '0B4                                                                                                      '=2C;4<B        '4<809 =5                                              /74<! *=E! 0<3
%984< (894 ,C;14@   (0;89F ,0;4      )8D4< ,0;4                           +@0?8 )=D4@<;4<B              0<3 '4>0@B;4<B                    0<3 +AAC8<6 '4>0@B;4<B                                          '0B4! 0<3       -4>0B@80B8=<
                                                        "0! #0                                                                                                             +AAC43       -4>0B@80B8=<                                                /74@4
                                                                                  #1                           #1                                   "1                                                     -40A=<              #2
                                                                                                                                                                             "1            "3! #2                                                    "4! #3
                                                                                                                                                                                                          "2! "3! #1
                                                                                                Iraq Embassy in D.C. notified that he did
                                                                                                not want to return during 1/24/2018
                                                       1/12/2018      (&)*&)'(-                 interview
                                                                                                FN[KJU 0P[NNVNW] O[XV 8[JZ 4VKJ\\b
                                                                                                                                          @NWMRWP K^] =X]RXW ]X BNXYNW
                                                                                                RW E#C# ]X 8\\^N D3 OX[ ^YLXVRWP                                                                                       >X]RORLJ]RXW XO ][J_NU
                                                                                                                                          6[JW]NM
                                                       1/12/2018      ($'%$'%&-                 [NVX_JU                                                                                0YY[X_NM                        R]RWJ[b
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM
                                                                                                8[JZ 4VKJ\\b RW 3#2# \]J]NM ]QJ]
                                                  ($'%$'%&-           ($'%$'%&-                 [NZ^N\] `RUU KN Y[XLN\\NM



                                                                                                                   1<;4623;@6/8
                                                                                                           ?A0731@ @< =><@31@6B3 <>23>
